Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “wherein said upper engaging member extends inwardly from a top end of said primary lens, and said lower engaging member extends inwardly from a bottom end of said primary lens”.
Claims 2-10 depend from claim 1 and are allowable for at least the reason stated above.
Regarding claim 12, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “wherein said upper engaging member and said lower engaging member are configured as slots, said upper engaging block being configured to protrude from said upper frame section toward a user and being inserted into said upper engaging member, said lower engaging block being configured to protrude from said lower frame section toward the user and being inserted into said lower engaging member”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872